705 S.E.2d 376 (2010)
STATE
v.
Ralph Franklin FREDRICK.
No. 379P10-1.
Supreme Court of North Carolina.
December 15, 2010.
Ralph F. Fredrick, Spruce Pine, for Fredrick, Ralph Franklin.
Anne M. Middleton, Assistant Attorney General, for State of North Carolina.
Jeff Hunt, District Attorney, for State.
The following order has been entered on the motion filed on the 31st of August 2010 by Defendant for Petition for Re-Hearing Because of the Premature Dismissal of his Petition for a Sentence Correction without Allowing the Petitioner the Opportunity to Respond in Violation of his Constitutional Rights:
"Motion Dismissed by order of the Court in conference this the 15th of December 2010."